OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by the Appellate *17Division, First Judicial Department, on March 17, 1980, under the name Daniel Paul Foster.
On August 28, 1986, the respondent was convicted after a jury trial in the Supreme Court, New York County, of grand larceny in the second degree (two counts) (Penal Law former § 155.35, a class D felony), criminal possession of a forged instrument in the second degree (two counts) (Penal Law § 170.25, a class D felony), and conspiracy in the fifth degree (Penal Law § 105.05, a class A misdemeanor).
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mangano, J. P., Thompson, Bracken, Niehoff and Weinstein, JJ., concur.